—Appeal by the defendant from a judgment of the Supreme Court, Kings County (DiMango, J.), rendered May 20, 2002, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was not knowingly, intelligently, and voluntarily made because he was not informed that he would be subject to a mandatory period of post-release supervision is not preserved for appellate review. The defendant did not move to withdraw his plea of guilty on this ground or move to vacate the judgment of conviction in the court of first instance (see People v Mapp, 308 AD2d 462 [2003]; People v Folks, 306 AD2d 355 [2003], lv denied 100 NY2d 581 [2003]; People v Higgins, 304 AD2d 773 [2003]) and we decline to review it in the exercise of our interest of justice jurisdiction.
The defendant’s waiver of his right to appeal forecloses his *648challenge to the severity of the sentence (see People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Barnes, 306 AD2d 537 [2003]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Ritter, J.P., Smith, Friedmann, H. Miller and Crane, JJ., concur.